UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34673 CORMEDIX INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-5894890 (State or Other Jurisdiction of Incorporation or Organization) Organization) (I.R.S. Employer Identification No.) 1ighway 206, Suite 200, Bedminster, NJ (Address of Principal Executive Offices) (Zip Code) (908) 517-9500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x The number of shares outstanding of the issuer’s common stock, as of May 6, 2015 was 31,052,608. CORMEDIX INC. AND SUBSIDIARY INDEX PART I FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months Ended March 31, 2015 and 2014 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2015 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4. Controls and Procedures 30 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6. Exhibits 32 SIGNATURES 33 PART I FINANCIAL INFORMATION Item 1.Consolidated Financial Statements. CORMEDIX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Restricted cash - Trade receivables Inventories, net Other prepaid expenses and current assets Total current assets Property and equipment, net Security deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Deferred revenue, long term TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock - $0.001 par value:2,000,000 shares authorized; 450,085 and 949,948 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively Common stock - $0.001 par value:80,000,000 shares authorized; 27,864,841 and 22,461,668 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively Deferred stock issuances ) ) Accumulated other comprehensive income Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 3 CORMEDIX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) March 31, Revenue Net sales $ $ Cost of sales ) ) Gross profit (loss) ) Operating Expenses Research and development ) ) Selling, general and administrative ) ) Total operating expenses ) ) Loss From Operations ) ) Other Income (Expense) Interest income Foreign exchange transaction loss ) ) Loss on issuance of preferred stock, convertible notes and warrants - ) Change in fair value of derivative liabilities - ) Interest expense ) ) Net Loss ) ) Other Comprehensive Income (Loss) Foreign currency translation gain (loss) ) Comprehensive Loss $ ) $ ) Net Loss $ ) $ ) Dividends, including beneficial conversion feature ) ) Net Loss Attributable To Common Shareholders $ ) $ ) Net Loss Per Common Share – Basic and Diluted $ ) $ ) Weighted Average Common Shares Outstanding – Basic and Diluted See Notes to Unaudited Condensed Consolidated Financial Statements. 4 CORMEDIX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Non-Voting Preferred Stock –Series B, Series C-2, Series C-3, Series D and Series E Deferred Stock Issuances Accumulated Other Comprehensive Income Additional Paid-in Capital Accumulated Deficit Total Stockholders’ Equity Shares Amount Shares Amount Balance at January1, 2015 $ $ $ ) $ $ $ ) $ Conversion of Series B non-voting preferred stock to common stock ) ) - - Conversion of Series C-3 non-voting preferred stock to common stock ) ) ) - Conversion of Series E non-voting preferred stock to common stock 62 ) (3
